DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed on 06/17/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 17 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (hereinafter Xia, US 2014/0351748) in view of SHIN et al. (hereinafter Shin, US 2014/0053097).
In regards to independent claim 1, Xia teaches a method for split screen control of a mobile terminal, comprising: 
determining, in a split screen mode, a first split screen (Xia teaches receiving a split screen input to switch the system into split screen mode, Xia, [0102]); 
detecting an instruction for desktop display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]); and
acquiring a desktop icon and displaying the desktop icon on the first split screen, upon receiving the instruction for desktop display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]).
Xia fails to explicitly teach: 

determining, in the split screen mode where interfaces of different applications are displayed on different split screens, a first split screen for desktop icon display wherein in the split screen mode a display area of an entire screen is divided into at least two different split screens and at least two different split screens comprises the first split screen. 
Shin teaches: 
displaying interfaces of different applications on different split screens after a split screen mode is triggered, wherein displaying the interfaces of different applications on different split screens comprises: displaying a plurality of running applications on at least two split screens respectively, when a number of the plurality of running applications is less than or equal to a number of the at least two split screens, (Shin, Fig. 4C, [0061-0062], The application displayed on the screen immediately before the screen division may be displayed in the active area 142 in operation S106. For example, a foreground application window is displayed on a touch screen display may be resized within the active area 142. The foreground application window may display an execution status of the corresponding foreground application. In operation S107, to select another application to be displayed in the inactive area 143, it may be determined whether at least one application is executed on the background. If there is at least 
determining, in the split screen mode where interfaces of different applications are displayed on different split screens, a first split screen for desktop icon display wherein in the split screen mode a display area of an entire screen is divided into at least two different split screens and at least two different split screens comprises the first split screen (Shin, Fig. 4A vs Fig. 4C, [0061], “The application displayed on the screen immediately before the screen division may be displayed in the active area 142 in operation S106. For example, a foreground application window is displayed on a touch screen display may be resized within the active area 142”). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Xia and Shin before him before the effective filing date of the claimed invention, to modify the split screen mode 
In regards to dependent claim 2, Xia in view of Shin teaches the method of claim 1, further comprising:
after displaying the desktop icon on the first split screen,
displaying on a second split screen an application suitable for split screen display in response to an application launching instruction (Xia teaches launching an application in the second window using the application launcher, Xia, [0137]).
In regards to dependent claim 3, Xia in view of Shin teaches the method of claim 1, further comprising:
displaying a plurality of running applications on at least two split screens respectively, when a number of the plurality of running applications is less than or equal to a number of the at least two split screens (Xia teaches displaying two applications in two different screens, Xia, Fig. 10f); and
displaying, according to user selection or preset logic, running applications of which a number is equal to that of the at least two split screens on the at least two split screens respectively, when the number of the plurality of running applications is greater than the number of the at least two split screens (Xia teaches that applications can run in the background and that only the ones selected in the split screen will be displayed, Xia, [0148-0150]).
In regards to dependent claim 6, Xia in view of Shin teaches the method of claim 1, wherein the desktop icon displayed on the first split screen is all or part of desktop icons of the mobile terminal, and 
In regards to dependent claim 7, Xia in view of Shin teaches the method of claim 1, further comprising:
before displaying the desktop icon on the first split screen, when an application is already displayed on the first split screen, controlling the application to run in background (Xia teaches running the applications in the background and then enabling the user to switch them with displayed appicaitons, Xia, [0148]).
In regards to dependent claim 8, Xia in view of Shin teaches the method of claim 1, further comprising: 
acquiring the desktop icon in real time;
acquiring and saving the desktop icon in advance and reading the desktop icon when needed;
acquiring the desktop icon in real time according to a list specified by a user in advance; or
calculating and acquiring the desktop icon in real time according to preset logic display (Xia teaches that after receiving split screen instruction the home interface is displayed in the second window, Xia, [0124]).
In regards to dependent claim 10, Xia in view of Shin teaches the method of claim 1, further comprising:
acquiring the desktop icon according to an interface provided by an operating system of the mobile terminal (Xia, [0213], OS).
Independent claim 11
Dependent claim 12 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 7; therefore it is rejected under similar rationale.
Independent claim 17 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 7; therefore it is rejected under similar rationale.



Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Shin and Wouhaybi et al. (hereinafter Wouhaybi, US 2014/0282119).
In regards to dependent claim 4, Xia fails to explicitly teach: after displaying the desktop icon on the first split screen, displaying in full screen or stopping launching an application not suitable for split screen display in response to an application launching instruction. 

Dependent claim 14 is in the same context as claim 4; therefore it is rejected under similar rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Shin, Wouhaybi and Churchill et al. (hereinafter Churchill, US 2015/0199086)
In regards to dependent claim 5, Xia fails to explicitly teach: asking a user to select displaying in full screen or stopping launching the application not suitable for split screen display; and
displaying in full screen or stopping launching the application not suitable for split screen display according to user selection
Wouhaybi teaches after displaying in full screen or stopping launching the application not suitable for split screen display according to user selection (Wouhaybi teaches native apps are launched full screen while HTML5 apps are launched split screen, Wouhyabi, [0013], [0049]). It would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Shin, and Wouhyabi before him before the effective filing date of the claimed invention, to modify the split screen application display 
Churchill teaches asking a user to select displaying in full screen or stopping launching the application not suitable for split screen display (Churchill teaches a context menu that allows an option to display in full screen or to not launch the application by pinning, Churchill, Fig. 4D Item 432, [0071], [0080]). It would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Shin, Wouhyabi, and Churchill before him before the effective filing date of the claimed invention, to modify the split screen application display taught by Xia to include the prompt of launch options for an application of Churchill in order to obtain a split screen application display that opens a launch prompt for the user to select launch location. One would have been motivated to make such a combination because it enables the user to customize the display of applications that they are opening.	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Shin and Anderson et al. (hereinafter Anderson, US 2003/0189597).
In regards to dependent claim 9, Xia fails to explicitly teach:
acquiring a desktop background while acquiring the desktop icon; and displaying the desktop background on the first split screen while displaying the desktop icon on the first split screen. Anderson teaches acquiring a desktop background while acquiring the desktop icon; and displaying the desktop background on the first split screen while displaying the desktop icon on the first split screen (Anderson teaches display a desktop background with desktop icons e.g. taskbar icons in a split screen mode, Anderson, Fig. 5, [0032-0034]). It would have been obvious to one of ordinary skill in the art, having the teachings of Xia, Shin, and Anderson before him before the effective filing date of the claimed invention, 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171